Case 2:19-cv-14112-RLR Document 95 Entered on FLSD Docket 02/20/2020 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                     CASE NO. 2:19-CV-14112-ROSENBERG/MAYNARD

  WENDY DONNELLY,

        Plaintiff,

  v.

  WAL-MART STORES EAST LP,

       Defendant.
  _____________________________________

                                     FINAL JUDGMENT

         THIS MATTER came before the Court on its Order Granting Defendant’s Motion for

  Summary Judgment [DE 94]. It is ORDERED AND ADJUDGED:

         1.      Consistent with the Order Granting Defendant’s Motion for Summary Judgment

  [DE 94], the Plaintiff, Wendy Donnelly, shall take nothing from the Defendant, Wal-Mart Stores

  East LP, and Defendant shall go hence without day. FINAL JUDGMENT IS HEREBY

  ENTERED IN FAVOR OF THE DEFENDANT.

         2. The Court reserves jurisdiction to determine fees and costs.

         DONE AND ORDERED in Chambers in West Palm Beach, Florida, this 20th day of

  February, 2020.


                                              _________________________________________
                                              ROBIN L. ROSENBERG
                                              UNITED STATES DISTRICT JUDGE
  cc: counsel of record
